Citation Nr: 1604712	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  06-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1973 to March 1974.

This matter before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has been retained by the RO in Louisville, Kentucky.

In December 2009, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case was returned to the Board for further appellate action.

In September 2010, the Board denied service connection for PTSD, and remanded the matter of service connection for a psychiatric disability, other than PTSD, for further development.  The Veteran appealed that portion of the September 2010 Board decision that denied entitlement to service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted a Joint Motion for Remand, which vacated the Board decision and remanded it for action consistent with the Joint Motion.

In November 2011, the Board denied service connection for PTSD.  The Veteran again appealed to the Court.  In August 2012, the Court granted a Joint Motion for Remand, which vacated the Board decision and remanded it for action consistent with the Joint Motion.

In June 2013, the Board expanded the claim to include consideration of any implicated psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded the claim for additional development. 

The claim returned to the Board most recently in October 2014 when it was again remanded for additional development.  It has returned to the Board for adjudication.

The Veteran submitted additional evidence after the most recent supplemental statement of the case was issued in June 2015.  However, the evidence was accompanied by a waiver of RO review.  Accordingly, all evidence has been reviewed by the Board in connection with this claim.


FINDING OF FACT

The Veteran's diagnosed bipolar disorder with psychotic features is as likely as not related to her period of active military service.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder with psychotic features have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is noted that the Board is granting the issue of entitlement to service connection for an acquired psychiatric disorder in full.  Any error committed with respect to either the duty to notify or the duty to assist is harmless and need not be further considered.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).

The Veteran seeks service connection for an acquired psychiatric disorder, diagnosed throughout the record as bipolar disorder with psychotic features, posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), and schizophrenia.  She contends that her current psychiatric disorder is linked to active service.  Specifically, she relates the onset of her psychiatric symptoms to sexually oriented phone calls from an unknown male in service.

During a February 2010 VA examination, the examiner indicated that the Veteran had a diagnosis of bipolar disorder with psychotic features and anxiety disorder NOS.  Accordingly, the requirements of Shedden element (1) have been met.

The Veteran's entrance examination is absent of a notation of a psychiatric disorder.  Accordingly, the Veteran is found to be sound at entrance.  Her service treatment records are silent for treatment or complaints of an acquired psychiatric disorder.  However, on her separation report of medical history dated in February 1974, the Veteran indicated "don't know" when asked if she had nervous trouble of any sort.  She now contends that in 1973, during her active service, she was subject to sexual harassment by an unknown service member over the telephone.  An August 2004 letter submitted by the Veteran's former husband corroborated the Veteran's account of an unknown male making sexually oriented phone calls to her in October or November of 1973.  He went on to indicate that after they confronted the man and the calls stopped, the Veteran was "so upset and moved by the experience that she became nearly reclusive".  He stated that she would not leave the house, go shopping, or go to work for fear of running into the caller.  He noted that in September 1974, the Veteran gave birth to their child and "plummeted into a case of postpartum depression/psychosis and had to be hospitalized."  In affording the Veteran the benefit of the doubt, the Board finds that the requirements for Shedden element (2) have been met.

The Veteran's November 1974 treatment records show that she was admitted to the hospital for psychiatric treatment and diagnosed with acute schizophrenic episode, severe.  The psychiatrist noted that the condition was seemingly related to "circumstances surrounding the birth of her first child."  In a May 2014 affidavit, the Veteran noted that she was regularly treated from 1974 through the present by various providers who no longer maintained copies of her treatment records.  The file next contains evidence of treatment from October 1990, when she was again admitted to the hospital for psychiatric treatment.  She was diagnosed with major depression and personality disorder.  In October 1992 she was admitted to the hospital and diagnosed with bipolar disorder and anxiety disorder NOS.  The record shows ongoing treatment for various psychiatric disorders. 

The February 2010 VA examiner reviewed the record and took a history from the Veteran.  The examiner found that "the onset of bipolar disorder with psychotic features occurred during the veteran's military service and was documented as quite severe."  The examiner stated that it was at least as likely as not that the onset of the Veteran's bipolar disorder occurred during the time of the reported stressors and following the birth of her son.  

A March 2014 VA psychologist found that it is less likely than not that a psychiatric disorder had its onset in active service or that bipolar disorder and anxiety disorder NOS is etiologically related to active service.  The rationale was that the Veteran's service treatment records are negative for psychiatric treatment.  Although there is record of treatment after discharge in September 1974, the examiner stated that this was related to postpartum psychosis and is consistent with hormonal shifts that accompany childbirth.  Additionally, the bipolar disorder does not appear to have had onset until 1990 according to the post-service treatment records. 

A June 2014 letter from J.M., PhD indicates that he reviewed the record, including the March 2014 VA examiner's opinion.  The psychologist indicated that his review of the record shows that the Veteran began to show signs and symptoms of bipolar disorder with psychotic features in service following the sexually oriented telephone calls and after the birth of her son.  Further, he noted that the Veteran's limitations resulting from her bipolar disorder are impossible to separate from those caused by her severe personality disorder.  J.M. noted the Veteran's history, relying on the affidavit of the Veteran regarding ongoing treatment since service and the history as provided by the Veteran's former husband regarding her symptoms in service.  He agreed with the February 2010 VA examiner that the Veteran's currently diagnosed bipolar disorder began in service.  

A June 2015 addendum opinion from the March 2014 VA examiner again found that the Veteran's psychiatric conditions are not etiologically linked to service.  In response to J.M.'s opinion, the psychologist found that the Veteran's service treatment records contained no evidence of symptoms of bipolar disorder during service.  The psychologist reiterated that the Veteran's bipolar disorder diagnosis is not found in the record until 16 years after service discharge, stating that there is no "continuum of treatment that would suggest the currently diagnosed condition had onset during military service or within a year of discharge."  

A June 2015 response from J.M. states that his review of the record indicates that the Veteran's symptoms of bipolar disorder did manifest in service.  He emphasized the Veteran's affidavit that she had ongoing treatment from service and again pointed to the February 2010 favorable VA opinion. 

Here, the Board has reviewed the evidence of record and notes that there is evidence both for and against the claim.  First, the record shows that the Veteran did not seek treatment for a mental health condition during service.  Additionally, there is a large gap in the psychiatric treatment records from 1974 to 1990.  These facts, while not constituting negative evidence, are nevertheless factors that the Board must consider in determining the most likely etiology of his psychiatric disability as well as the credibility of the lay evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran's former husband indicated the psychiatric symptomatology that he observed in service.  Additionally, the record shows that she was admitted for psychiatric treatment within 6 months of her service discharge.  There is some debate regarding whether the Veteran's symptoms at that time were linked to postpartum psychosis or to the phone calls in service.  The Veteran also indicates that she regularly sought psychiatric treatment dating back to her admission in 1974.   

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently shown acquired psychiatric disorder, diagnosed as bipolar disorder with psychotic features, was incurred during service.  Under such circumstances, governing law and precedent requires that we must resolve reasonable doubt in the Veteran's favor and service connection is granted.

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim, even if the most recent evidence suggests that the disability resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is undisputed that the Veteran has the current disability of an acquired psychiatric disorder, diagnosed as bipolar disorder with psychotic features and anxiety disorder NOS during the February 2010 VA examination.  The evidence is in conflict regarding whether or not the Veteran's current disability of an acquired psychiatric disorder includes PTSD.  Treatment records reflect that the Veteran's medical history includes a diagnosis of PTSD.  See, e.g., March 9, 2005 River Park Hospital Discharge Summary.  However, the February 2010 VA examination rejected a diagnosis of PTSD.  Greater weight/probative value is given to the evidence rejecting a PTSD diagnosis because it specifically references the DSM criteria whereas the evidence diagnosing PTSD does not.  It is noted that all diagnosed psychiatric disorders, specifically include PTSD, must conform to the DSM-V.  Of additional note is that the evidence rejecting a diagnosis of PTSD includes an explanation for why this was so whereas the evidence diagnosing PTSD does not include any explanation.  The VA examination further included lengthy assessment of the Veteran.  Thus, unlike the facts in McClain, there is no evidence that the Veteran's PTSD resolved during the pendency of the appeal.  The totality of the evidence simply does not support the finding that the Veteran has carried a diagnosis of PTSD at any time during the appeal.

Moreover, and while not outcome determinative, the Board notes that the rating criteria for PTSD (Diagnostic Code 9411) and the rating criteria for bipolar disorder and anxiety disorder NOS (Diagnostic Codes 9432 and 9413, respectively) are identical under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.

Here, as in Amberman, the Veteran's bipolar and anxiety disorders, and alleged PTSD, are evaluated under the same rating criteria, and as such the symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.  There is no basis for separate evaluations.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


